Citation Nr: 1010008	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  03-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a November 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Boise, Idaho in which the 
RO found that new and material evidence sufficient to reopen 
the appellant's previously denied claim of entitlement to 
service connection for a bilateral foot disorder had not been 
presented.  The appellant, who had active service from 
October 1947 to August 1950, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    

In April 2004, the Board remanded this case for the appellant 
to be afforded a BVA hearing. See April 2004 BVA decision.  
In October 2004, the appellant testified before a BVA 
Veterans Law Judge at the RO. See October 2004 BVA hearing 
transcript.  Subsequently, the Veterans Law Judge who 
presided over the appellant's hearing left the employment of 
the Board.  Although the appellant was offered an additional 
BVA hearing, he declined to have such a hearing. See 
appellant's August 2007 response letter. 

In March 2006, the Board determined that new and material 
evidence had not been received to reopen the appellant's 
bilateral foot disorder service connection claim. March 2006 
BVA decision.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court 
or CAVC).  In August 2006, the Court granted a Joint Motion 
for Remand submitted by VA's General Counsel and the 
appellant. See August 2006 Joint Motion for Remand; August 
2006 Court Order.  Thereafter, the case was remanded to the 
Board for action consistent with the motion.  Subsequently, 
in a November 2006 decision, the Board determined that new 
and material evidence had been received to reopen the 
appellant's claim of service connection for a bilateral foot 
disorder. See November 2006 BVA decision.  In doing so, the 
Board remanded the merits of the appellant's service 
connection claim to the RO for additional development. Id.  

After the development requested by the Board in November 2006 
was completed, the case was returned to the Board for further 
review.  Thereafter, in a September 2007 decision, the Board 
denied the appellant's claim of entitlement to service 
connection for a bilateral foot disorder (on its merits).  
The appellant appealed the Board's September 2007 decision to 
the Court.  In an August 2009 order, the Court vacated and 
remanded the Board's September 2007 decision in light of 
another Joint Motion for Remand ("Joint Motion") submitted 
by the parties. See August 2007 Joint Motion for Remand; 
August 2009 order.  The case has since been returned to the 
Board for further review. 

In light of the August 2009 CAVC order and the instructions 
set forth in the August 2009 Joint Motion, the Board hereby 
REMANDS the appellant's claim of entitlement to service 
connection for a bilateral foot disorder to the Department of 
Veterans Affairs Regional Office for further development.  VA 
will notify the appellant that further action is required on 
his part.  


REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for a bilateral foot 
disorder discloses a need for further development prior to 
final appellate review.  

As discussed in the Board's November 2006 decision, the 
appellant in this case argues that he should be granted 
service connection for a bilateral foot disorder on the basis 
of a bilateral foot injury alleged to have occurred in 
service. See November 2006 BVA decision; appellant's 
statements; October 2004 BVA hearing testimony.  In support 
of his claim, the appellant has submitted, among other 
things, a letter from a private medical provider dated in 
July 2000. See July 2000 letter from K.W.H., D.P.M.  In this 
letter, Dr. H. (a Doctor of Podiatric Medicine), stated that 
the appellant had been seen in his office several months 
prior, complaining of bilateral foot pain. Id.  The appellant 
reported to him at that time that during service, he was on a 
ship and his feet slid underneath a part of the ship where 
they became lodged. Id. The appellant indicated that his feet 
had to be extricated and had been painful ever since. Id.  
Dr. H. noted in his letter that physical examination of the 
appellant's feet revealed some marked bony spurs had formed 
around the base of the appellant's first metatarsal cuneiform 
area; and that the appellant had undergone surgery on his 
right foot to remove the spurs. Id.  Dr. H. stated that the 
findings at the time of surgery showed quite a bit of bony 
proliferation, which was probably consistent with some type 
of trauma to the foot. Id.  He indicated that the appellant's 
feet were not seen before the time of service, so there was 
no way to tell for sure if the alleged injury in service was 
exactly the cause of the appellant's bilateral foot disorder; 
however, it was very possible that the appellant's foot 
injury in service could have caused it. Id. 

In its September 2007 decision, the Board found that the 
preponderance of the evidence was against the appellant's 
service connection claim after concluding that the evidence 
presented in support of the appellant's claim, to include the 
January 2000 medical opinion from Dr. H. referenced above, 
was less persuasive than the other medical evidence contained 
in the claims file, to include a July 2003 VA examination 
report and September 2003 podiatry consultation record. See 
September 2007 BVA decision.  

In the August 2009 Joint Motion for Remand, VA's General 
Counsel and appellant's counsel essentially argued that the 
Board failed to provide adequate reasons and bases with 
respect to VA's compliance with the Veterans Claims 
Assistance Act of 2000 ("VCAA") in terms of assisting the 
appellant in obtaining evidence necessary to substantiate his 
claim, namely in providing an adequate medical examination or 
opinion. See August 2009 Joint Motion.  Specifically, the 
parties asserted that neither the July 2003 nor September 
2003 examination reports referenced above resolved the 
medical issue of whether the appellant's post-service 
bilateral foot disorder is etiologically related to the 
appellant's period of service, a question raised by Dr. H.'s 
January 2000 medical opinion. Id., pgs. 2-3 citing McClendon 
v. Nicholson¸ 20 Vet. App. 79 (2006).  In making this 
argument, the parties cited to the well-known propositions 
that when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate; and that an opinion is considered adequate when 
it is based on consideration of an appellant's prior medical 
history and examination and describes 
the disability in sufficient detail so that the Board's 
evaluation of the claimed disability is a fully informed one. 
Id., pgs. 3-4 citing Barr v. Nicholson, 21 Vet. App. 303, 
311-312 (2007) and Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).    
In light of the above-referenced deficiency, the parties 
requested that the Board's September 2007 decision be vacated 
and remanded. Id., pgs. 1, 4.  In doing so, 
the parties argued that upon remand, the Board should obtain 
another VA examination or opinion which adequately addresses 
whether it is at least as likely 
as not that the appellant's current bilateral foot 
disabilities are attributable to his 
in-service foot injuries. Id., p. 4.  

In its August 2009 order, the Court granted the parties Joint 
Motion and directed the Board to comply with the instructions 
set forth therein. August 2009 CAVC order.  

Therefore, in compliance with the CAVC's August 2009 order, 
the Board finds that this case must be remanded for the 
purpose of scheduling the appellant for a new VA orthopedic 
examination.  In doing so, the Board once again notes for the 
record that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  As such, expedited 
handling by the RO is requested.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).




2.  After reviewing this remand 
decision in full, the RO should afford 
the appellant a new VA orthopedic 
examination in accordance with the 
directives set forth in the August 2009 
Joint Motion for Remand.  In doing so, 
the RO should request an opinion as to 
whether it is at least as likely as not 
that the appellant's currently 
diagnosed bilateral foot disorder is 
etiologically related to the 
appellant's military service based upon 
a review of all evidence of record, to 
include (but not limited to) the 
appellant's service records and post-
service records, statements contained 
in the claims file and the hearing 
testimony of record.  As such, the  
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  A 
clear rationale and basis for all 
opinions expressed will be very helpful 
to the Board.  If no opinion can be 
rendered without resorting to pure 
speculation, the examiner should 
explain why this is not possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence of record.  If the benefit sought is not 
granted, the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with a Court order; and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


